Citation Nr: 1636487	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for left upper extremity cervical myelopathy prior to September 19, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity cervical myelopathy.

3.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical treatment necessitating hospitalization and/or convalescence.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left and right upper extremity cervical myelopathy, prior to March 28, 2013.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1983 and from September 1989 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a November 2015 rating decision, the RO increased the initial rating for the Veteran's service-connected left upper extremity cervical myelopathy to 50 percent effective September 19, 2013.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU due to service-connected left and right upper extremity cervical myelopathy has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  However, as the Veteran is in receipt of both a 100 percent combined schedular rating and special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) from March 28, 2013, the issue of entitlement to a TDIU is moot from that date, forward.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Thus, the issue currently on appeal is entitlement to a TDIU due to service-connected left and right upper extremity cervical myelopathy prior to March 28, 2013, and it has been characterized as such on the title page.


FINDINGS OF FACT

1.  The Veteran's dominant hand is his left hand.

2.  Resolving reasonable doubt in the Veteran's favor, his left upper extremity cervical myelopathy has caused severe incomplete paralysis of the median nerve throughout the claim period.

3.  Resolving reasonable doubt in the Veteran's favor, his right upper extremity cervical myelopathy has caused moderate incomplete paralysis of the median nerve throughout the claim period.

4.  The evidence does not reflect that the Veteran's December 1, 2010, cervical spine surgery necessitated hospitalization or observation of 21 days or more or at least one month of convalescence; it did not result in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, the necessity of house confinement, or immobilization by cast.

5.  For the period prior to March 28, 2013, resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that his service-connected left and right upper extremity cervical myelopathy precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to September 19, 2013, the criteria for a disability rating of 50 percent, but no higher, for left upper extremity cervical myelopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.120, 4.124a, Diagnostic Code 8515 (2015).

2.  From September 19, 2013, the criteria for a disability rating in excess of 50 percent for left upper extremity cervical myelopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.120, 4.124a, Diagnostic Code 8515 (2015).

3.  The criteria for a disability rating of 20 percent, but no higher, for right upper extremity cervical myelopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.120, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for a temporary total rating based on hospitalization and/or convalescence for treatment of the Veteran's service-connected cervical spine disability have not been met.  38 C.F.R. §§ 4.29, 4.30 (2015).

5.  From July 20, 2011, through March 27, 2013, the criteria for a TDIU due to service-connected left and right upper extremity cervical myelopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2015).  

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claims for higher initial disability ratings for left and right upper extremity cervical myelopathy, the claims have been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Regarding entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30, the RO inferred those claims based on a hospital report it received and did not provide the Veteran with related notice.  However, complete notice was provided in a July 2013 supplemental statement of the case, and the matter was subsequently readjudicated in December 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Furthermore, during the Board hearing, the Veteran was advised of the evidentiary requirements for establishing entitlement to a temporary total rating.  He has had ample opportunity to respond/supplement the record and has not alleged that any notice he has received in connection with his claims was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his disabilities during the time period in question.  There is no evidence that additional examinations are in order.  Indeed, the Veteran explicitly waived his right to additional VA examinations during his Board hearing.  There is also no evidence suggesting that any relevant records have yet to be requested.

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Initial Ratings

The Veteran is seeking higher initial ratings for his service-connected left and right upper extremity cervical myelopathy.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The Veteran's cervical myelopathy of the left and right upper extremities is rated under Diagnostic Code 8515, paralysis of the median nerve.  38 C.F.R. § 4.124a (2015).  He is currently in receipt of a 10 percent rating under that code for his right upper extremity cervical myelopathy throughout the claim period.  His left upper extremity cervical myelopathy is rated as 30 percent disabling prior to September 19, 2013, and as 50 percent disabling thereafter.  The record reflects that the Veteran is left-handed.  Thus, his left upper extremity is his major extremity.

The rating criteria of Diagnostic Code 8515 are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis of the major or minor extremity.  A rating of 20 percent is assigned for moderate incomplete paralysis of the minor extremity.  A rating of 30 percent is assigned for moderate incomplete paralysis of the major extremity.  A rating of 40 percent is assigned for severe incomplete paralysis of the minor extremity.  A rating of 50 percent is assigned for severe incomplete paralysis of the major extremity.  A rating of 60 percent is assigned for complete paralysis of the minor extremity, with the hand inclined to the ulnar side, the index finger and middle finger more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm, flexion of wrist weakened; pain with trophic disturbances.  A rating of 70 percent is assigned for complete paralysis of the major extremity.  

The words "moderate," "mild," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Three VA examinations have addressed the severity of the Veteran's cervical myelopathy during the course of the claim.  In November 2011, a VA examiner reported that the Veteran was experiencing bilateral hand numbness and had undergone an EMG study in 2007 that showed median nerve mononeuropathy in his left upper extremity.  The examiner also noted that the Veteran had undergone a nerve release at a VA facility that had been only moderately successful.  The examiner noted that the Veteran did not have carpal tunnel syndrome separate from his cervical myelopathy.  During the examination, the Veteran described mild, constant pain, mild paresthesias, and mild numbness in his right upper extremity, and moderate, constant pain, moderate paresthesias, and moderate numbness in his left upper extremity.  The examiner observed reduced strength in both of the Veteran's upper extremities when he was pinching his thumb to his index finger and found that the Veteran had no grip strength in his left hand.  However, the examiner indicated there was no muscle atrophy.  He described the Veteran's condition as incomplete paralysis of the median nerve, only, in both upper extremities, but did not specify severity levels.

During a December 2012 VA neck conditions examination, the Veteran continued to describe bilateral numbness, pain, and weakness in his upper extremities.  The examiner reported that the Veteran experienced mild, intermittent pain in both upper extremities, as well as mild numbness in the right upper extremity and moderate numbness in the left upper extremity.  The examiner characterized the Veteran's right upper extremity symptoms as mild and his left upper extremity symptoms as moderate overall.

The Veteran was afforded a third VA examination in September 2013.  At that time, he described bilateral upper extremity weakness, pain, incoordination, and decreased dexterity.  He noted that he had undergone left carpal tunnel surgery in 2007 that did not improve his left upper extremity symptoms.  Regarding the symptoms specific to each extremity, the Veteran reported mild, constant pain, mild paresthesias, and mild numbness in his left upper extremity, and mild paresthesias and numbness in his right upper extremity.  Following physical examination, the examiner reported that the Veteran's left upper extremity exhibited decreased muscle strength of 4/5 with respect to elbow extension, wrist flexion, wrist extension, grip, and thumb to index finger pinching.  Muscle atrophy was not observed.  The examiner noted decreased sensation for light touch in the Veteran's right and left hands and fingers.  He reported mild, incomplete paralysis of the Veteran's left radial (musculospiral), musculotaneous, and upper radicular group (5th and 6th cervicals) nerves.  He also reported moderate, incomplete paralysis of the Veteran's left median nerve.  Regarding the right upper extremity, the examiner reported mild, incomplete paralysis of the median nerve, only.

In addition to undergoing VA examinations, the Veteran has sought treatment for his upper extremity symptoms throughout the course of the claim.  He has also submitted statements describing those symptoms.  During treatment and in his statements, he has typically described left upper extremity symptoms that are more severe than those in his right upper extremity.  However, he has also described symptoms of numbness, paresthesias, loss of dexterity, and pain, irritation, and burning, including feelings of "pins and needles," in both hands.  The Veteran has reported taking hot baths to alleviate the pain and discomfort he experiences in both upper extremities.  With respect to the left hand, particularly, he has reported a feeling of "rawness" and has described an inability to feel delicate objects and difficulty with such tasks as buttoning a shirt, holding a tissue, opening Ziploc or chip bags, and writing.  The Veteran noted in March 2013 correspondence that he needed to take narcotic pain medication to address the abnormal sensations in his upper extremities if he wished to be active throughout the day.

During his June 2016 Board hearing, the Veteran continued to describe a sensation of "pins and needles" in his hands as a result of his upper extremity disabilities.  He also reported that his upper extremities were hypersensitive to temperature and that he cut his fingers, blew his nose in his hand accidentally, dropped things, and was unable to button a shirt due to decreased sensation in his hands.  The Veteran further reported that a tingling in his hands woke him up at night and that he would take enough pain medication at that time to go back to sleep.  The Veteran again noted that he required medication in order to be functional during the day.  He explained that his left, dominant hand was the one in which he primarily experienced his symptoms, but that he did experience symptoms in both hands.  He reported that he was still able to touch his fingers and make a fist, but that he could not hold objects for very long.  The Veteran also clarified that he had experienced loss of strength in his left hand prior to his September 2013 VA examination.

Turning first to the Veteran's left upper extremity, the Board finds that a rating of 50 percent, for severe incomplete paralysis of the median nerve, has been most closely approximated throughout the claim period.  In so finding, the Board acknowledges both that severe incomplete paralysis in the median nerve has not been objectively reported during the claim period and that, during the Veteran's September 2013 VA examination, mild incomplete paralysis was observed in several other left upper extremity nerves.  Notably, however, incomplete paralysis of the median nerve, only, was observed prior to September 2013, and the only EMG testing of record documented abnormal results in that nerve, only.  In view of the symptoms the Veteran has reported and as paralysis of the median nerve has been described throughout the claim period, the Board finds that resolving reasonable doubt in his favor and assigning a 50 percent rating for severe incomplete paralysis of the median nerve based on loss of strength best represents the severity of his left upper extremity disability.

On the other hand, complete paralysis of the median nerve has not been shown such that the Veteran would be entitled to an even higher rating for his left upper extremity disability.  Indeed, at no point has a clinician observed symptoms consistent with complete paralysis of any of the Veteran's left upper extremity nerves, and the Veteran has testified that, although he has limited strength in his left hand, he is able to hold objects for at least a short period of time and is still able to touch his fingers together and make a fist.

Turning to the right upper extremity, the Board finds that a rating of 20 percent, for moderate incomplete paralysis of the median nerve, has been most closely approximated throughout the claim period.  In so finding, the Board acknowledges that no more than mild, incomplete paralysis of that nerve has been reported by VA examiners during the course of the claim.  Nevertheless, given the Veteran's reports of constant irritation, tingling, hypersensitivity, and decreased sensation in his right upper extremity, the Board will resolve reasonable doubt in his favor and award the higher rating.  An even higher rating is not warranted, however, as the objective medical evidence has not documented more than mild incomplete paralysis during the claim period, and the Veteran has consistently characterized his right upper extremity symptoms as less severe than those affecting his left upper extremity.

With respect to both the left and right upper extremity disabilities, the Board has considered the Veteran's lay statements and hearing testimony, and has relied on them to increase his ratings as just discussed.  However, to the extent the Veteran believes he is entitled to even higher ratings than those assigned herein, the Board finds his reports regarding constant pain and irritation, hypersensitivity, numbness, and weakened grip to be consistent with the medical evidence of record and the symptoms listed within the assigned rating criteria.  The Veteran has not asserted any symptomatology that would warrant ratings higher than those now assigned.

The Board has also considered whether any alternate diagnostic code could be applied which would afford the Veteran a higher evaluation for either upper extremity.  However, as already discussed, the Board finds that resolving reasonable doubt in the Veteran's favor by assigning 50 percent and 20 percent ratings for his left and right upper extremity disabilities under Diagnostic Code 8515 most accurately reflects his disability picture during the claim period and affords him the highest available evaluations throughout that time.

In sum, resolving reasonable doubt in his favor, the Veteran has no worse than severe incomplete paralysis of the median nerve due to left upper extremity cervical myelopathy and no worse than moderate incomplete paralysis of the median nerve due to right upper extremity cervical myelopathy.  There is no medical evidence suggesting complete paralysis of any upper extremity nerve or severe incomplete paralysis of a right upper extremity nerve at any time during the period on appeal.  There is also no basis to assign an evaluation under any other rating criteria that would result in a higher evaluation throughout the claim period.  Therefore, the assignment of an initial rating higher than 50 percent for the Veteran's service-connected left upper extremity cervical myelopathy, or higher than 20 percent for his right upper extremity cervical myelopathy, is not warranted.  

In reaching the above conclusions the Board has, as already discussed, considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claims have been denied, the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's left upper extremity cervical myelopathy and right upper extremity cervical myelopathy present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In so finding, the Board acknowledges that the Veteran described, during his Board hearing, effects of his left and right upper extremity disabilities that included waking up at night due to tingling or "buzzing" in those extremities and taking medication to perform any activity during the day, and that such effects could arguably be deemed as not being contemplated by the rating criteria.  However, the Veteran did not indicate during his hearing that he was overly tired as a result of waking up at night.  Rather, he merely explained that he wakes up at night and takes medication because of the pain and tingling he experiences in his upper extremities and that those same symptoms affect him immediately when he wakes up in the morning and throughout the day.  As the symptoms of pain and tingling he has described are symptoms that are contemplated by the applicable rating criteria and, indeed, were symptoms considered in awarding the ratings currently assigned, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected left and right upper extremity cervical myelopathy and that referral of those claims for extraschedular consideration is not warranted.  Id.

IV.  Entitlement to a TDIU prior to March 28, 2013

As was discussed in the Introduction, the issue of entitlement to a TDIU is moot from March 28, 2013, forward.  See Bradley, 22 Vet. App. 280.  However, as that issue is part of the Veteran's appeal of the initial ratings assigned for his service-connected left and right upper extremity disabilities, a claim for a TDIU has been pending since he appealed the initial ratings assigned for those conditions.  See Rice, 22 Vet. at 453.  Thus, the issue of entitlement to a TDIU prior to March 28, 2013, must also be considered.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16(a).  To meet the foregoing requirement, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  In light of the Board's grants herein, the Veteran meets the percentage requirement for a single disability-his cervical myelopathy of the left and right upper extremities-that is rated at least 60 percent disabling.  The remaining question, then, is whether the Veteran's left and right upper extremity cervical myelopathy precluded him from securing and following a substantially gainful occupation prior to March 28, 2103.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board finds that it did.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

The record reflects that the Veteran completed high school and college and that he last worked full time in 2004.  An application he filed for Social Security Administration (SSA) disability benefits reflects that he worked in aviation maintenance prior to his separation from service in 2001 and that he worked as a high school teacher from 2001 to 2004.  Although he reported, in a November 2013 TDIU application, that he also received some payment for tutoring in 2011 and 2012, a March 2014 letter submitted by the school at which he was tutoring indicated he was not paid for that work.  In any event, even assuming the Veteran received the pay he detailed in his TDIU application, there is no indication that he has maintained more than marginal employment since 2004.

During the Veteran's November 2011 VA peripheral nerves examination, the examiner noted that, although the Veteran was currently retired, he had lost fine motor skills in his dominant hand so would have trouble working if he wished to do so.  During the Veteran's December 2012 VA neck conditions examination, the examiner noted that the Veteran could not lift more than 10 pounds with either hand, lift either upper extremity above his head, or perform repetitive movement of either hand.  As already discussed earlier in this decision, the Veteran has described difficulty writing and preforming other delicate work with his left, dominant hand and has also reported needing to take narcotic pain medication in connection with his upper extremity symptoms if he wishes to function throughout the day.

The Board acknowledges that the Veteran's claim for SSA disability benefits, which was based in part on his upper extremity disabilities, was denied, and that VA clinicians who have examined him have not always explicitly found him unemployable due solely to his left and right upper extremity disabilities.  However, an SSA determination is not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Furthermore, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").

In this instance, the Board finds that the competent and credible evidence of record is at least evenly balanced regarding the question of whether the Veteran's left and right upper extremity cervical myelopathy precluded him from obtaining and maintaining substantially gainful employment prior to March 28, 2013.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU due to those disabilities for the entirety of the appeal period prior to March 28, 2013, is warranted.  38 U.S.C.A. § 5107(b).

V.  Temporary Total Rating Pursuant to 38 C.F.R. §§ 4.29 and 4.30

Finally, the Veteran is also appealing the denial of entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 or 4.30 because of hospital treatment or observation in excess of 21 days and post-surgery convalescence in connection with a December 1, 2010, surgery on his cervical spine.

Under 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Subject to the provisions of paragraphs (d), (e), and (f) of this section, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Under 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A December 2, 2010, inpatient physical therapy consultation note indicates that the Veteran underwent a cervical laminectomy and spinal fusion on December 1, 2010.  The clinician noted that no post-surgery precautions were listed, but that a 10 pound lifting restriction was presumed.  Regarding activity restrictions, the instruction was "up ad lib as tolerated."  The Veteran described generalized pain during that appointment and requested a cervical collar for his ride home.  The Veteran was cleared for discharge and was educated on cervical precautions that included the 10 pound lifting restriction and instruction to avoid overhead activity and sudden or forced head movements.  An occupational therapy consultation that was also conducted that day noted similar restrictions and activity orders.  A December 2, 2010 nursing discharge note indicated that, upon discharge, the Veteran walked from the hospital unit on which he was staying while pushing a wheelchair containing his belongings.  During a December 3, 2010, post-discharge telephone call, the Veteran told a VA provider that he was doing well and that his pain was well controlled.  He indicated that he had an appointment with his private physician that day and that his primary concern was running out of pain medication.  On December 21, 2010, the Veteran presented to VA neurosurgery for a postoperative follow-up appointment.  His surgical incision was noted to be healing well with no signs of infection, and the Veteran indicated he was happy with the results of the surgery overall.  The clinician noted that the Veteran would return in three months for a follow-up x-ray of his spine.  On March 1, 2011, the Veteran presented for that appointment.  Continued improvement of the Veteran's upper extremity symptoms was noted, and the clinician noted an MRI study of the spine would be ordered and that a physician could review the results without requiring the Veteran to drive back to the medical facility.

Based on the evidence of record, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation under either the criteria of 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  In regards to the provisions of 38 C.F.R. § 4.29, the Veteran was not hospitalized for 21 days following his December 1, 2010, surgery.  Indeed, the record reflects that he was discharged the following day.  There is no lay or medical evidence to suggest that hospitalization or observation for his service-connected cervical spine disability was necessary for any further period following his discharge.  As such, a temporary total evaluation under the provisions of 38 C.F.R. § 4.29 is not warranted.

As to the provisions of 38 C.F.R. § 4.30, the Veteran's essential contention is that, if he had not been retired at the time of his surgery, he would have required convalescence.  In support of that assertion, he testified during his Board hearing that he saw his physician several times following surgery for bandage changing and pain management and that he wore a neck brace.

In this case, the evidence of record does not support the Veteran's contention that he would have required a period of convalescence following surgery if he had not been retired at the time, nor does it indicate that his December 1, 2010, surgery resulted in severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast.  See 38 C.F.R. § 4.30(a)(1)-(3).  As just noted, the only evidence the Veteran has put forth in favor of entitlement to a temporary total evaluation is his report that he was required to attend some follow-up visits to his physician for bandage changing and to wear a neck brace following his December 1, 2010 surgery.  Notably, it appears the Veteran requested a neck brace for his ride home from the hospital following his discharge, and there is no indication in the record that it was recommended to him or that he was told to wear it for a given period of time for purposes of therapeutic immobilization.  Indeed, as already discussed, the Veteran was given no restrictions on activity other than refraining from lifting anything weighing over 10 pounds, avoiding overhead activity, and avoiding sudden or forced head movements.  Such instructions on avoiding certain head movements suggest that the Veteran's neck was not immobilized following his surgery.  Moreover, the Veteran's December 3, 2010 telephone call with a VA provider suggests that he was attending appointments outside of his home within days of his surgery, there is no indication that he was wearing a neck brace at his first follow-up appointment on December 21, 2010, and his surgical scar was noted to be healing well at that time.

In short, the preponderance of the evidence of record does not reflect that the Veteran's cervical spine disability was so severe as to meet any of the requirements for a temporary total convalescent evaluation under the provisions 38 C.F.R. § 4.30 or the requirements for hospital treatment or observation for 21 days or more under the provisions of 38 C.F.R. § 4.29.  As a result, the claim for a temporary total evaluation based on his December 1, 2010, cervical spine surgery must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Prior to September 19, 2013, an initial evaluation of 50 percent, but no higher, for left upper extremity cervical myelopathy is granted, subject to controlling regulations governing the payment of monetary awards.

From September 19, 2013, an initial evaluation in excess of 50 percent for left upper extremity cervical myelopathy is denied.

An initial evaluation of 20 percent, but no higher, for right upper extremity cervical myelopathy is granted, subject to controlling regulations governing the payment of monetary awards.

A temporary total disability rating under the provisions of 38 C.F.R. §§ 4.29 and 4.30 for hospitalization and/or convalescence due to cervical spine surgery is denied.

A TDIU due to service-connected left and right upper extremity cervical myelopathy from July 20, 2011, to March 27, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


